Case 1:18-cv-25429-JG Document 58 Entered on FLSD Docket 06/11/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-25429-CIV-GOODMAN

 MAITE MARTINEZ,

                 Plaintiff,

 v.

 CHERRY BEKAERT, LLP,

                 Defendant.
                                               /

                                     MEDIATOR’S REPORT

          Mediation was held on June 10, 2020, with all parties and their counsel present via video

 conference. A settlement was not reached.

                                               Respectfully submitted,

                                               GRAYROBINSON, P.A.
                                               333 S.E. 2nd Avenue, Suite 3200
                                               Miami, Florida 33131
                                               Telephone: (305) 416-6880
                                               Facsimile: (305) 416-6887


                                               BY:    /s/ Marlene Quintana
                                                      Marlene Quintana, Mediator
                                                      Florida Bar No.: 88358
                                                      marlene.quintana@gray-robinson.com




 #41306076 v1
Case 1:18-cv-25429-JG Document 58 Entered on FLSD Docket 06/11/2020 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 11, 2020, I electronically filed the foregoing document with

 the Clerk of the Court using CM/ECF. I also certify that a true and correct copy of the foregoing

 document was served via transmission of Notices of Electronic Filing generated by CM/ECF or

 in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing on all counsel or parties of record on the Service List

 below.


                                                BY:    /s/ Marlene Quintana
                                                       Marlene Quintana, Mediator




                                                   2
 #41306076 v1
